NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Argued January 29, 2020
                              Decided February 26, 2020

                                       Before

                      WILLIAM J. BAUER, Circuit Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

No. 18‐2729

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff‐Appellee,                      Court for the Northern District
                                              of Indiana, South Bend Division.

      v.                                      No. 3:14‐cr‐00055‐JD‐MGG‐1

JAMES P. LEDONNE,                             Jon E. DeGuilio,
     Defendant‐Appellant.                     Judge.

                                     ORDER

        After James LeDonne pleaded guilty to two counts of mail and wire fraud, the
sentencing court included in his Guidelines calculation an enhancement for obstruction
of justice based on false statements he made to a probation officer about his criminal
history. On appeal, LeDonne argues that the court erred in finding that his statements
could support the enhancement. We see no such error and therefore affirm the sentence.
       LeDonne, a purported manufacturer of specialized trucks and trailers, defrauded
65 customers of over $1.5 million through five counterfeit companies he created from
2008 to 2013. Under the scheme, LeDonne solicited deposits for purchase orders that he
never fulfilled and provided false information to customers about production
No. 18‐2729                                                                       Page 2

schedules, delivery dates, and refunds. When some customers obtained civil judgments
against LeDonne’s companies for the funds he owed, he filed a series of bankruptcies to
avoid paying the debts.
       LeDonne was indicted on fourteen counts of mail and wire fraud, among other
charges, and a probation officer conducted a pretrial‐detention interview. In the
interview, the officer asked LeDonne if he had a criminal history, and he initially denied
any. When confronted with three earlier federal and state convictions in 1993 related to
another fraud scheme (which the probation officer discovered in a pre‐interview
background check), LeDonne acknowledged the convictions and commented that the
state convictions were “tied into the federal case.” Regarding his assets and liabilities,
LeDonne told the officer that he earned $10,000 a month, that he had an outstanding
balance on a mortgage, that he had two vehicle loans, and that he had a couple of small
medical bills. Based on these answers, the officer recommended releasing LeDonne on
bond before trial.
      The probation officer, however, later learned additional information about
LeDonne’s criminal history and financial liabilities—discoveries that led her to
recommend instead that the court detain LeDonne before trial. First, the officer
discovered that LeDonne had an Arizona misdemeanor conviction for disorderly
conduct that he never disclosed. Second, she learned at the detention hearing that
LeDonne owed hundreds of thousands of dollars in civil judgments.
      LeDonne ultimately pleaded guilty to one count of wire fraud, 18 U.S.C. § 1343,
and one count of mail fraud, id. § 1341.
       Before sentencing, both parties objected to the PSR. As relevant to this appeal,
the government objected to the probation officer’s decision to exclude from the
Guidelines calculation a two‐level enhancement for LeDonne’s obstruction of justice
under U.S.S.G. § 3C1.1 for making three misleading statements at his pretrial detention
interview. As the government explained, LeDonne initially denied and later minimized
his criminal history, misrepresented his monthly income, and neglected to divulge the
outstanding civil judgments against him. LeDonne, meanwhile, maintained that any
misstatement resulted from confusion or a bad memory and, in any event, was
immaterial to the outcome of his case.
       After holding an evidentiary hearing, the district court determined that LeDonne
had misrepresented his criminal history, and on that basis the court imposed the
obstruction‐of‐justice enhancement. LeDonne’s initial denial of any criminal history was
the “critical fact” supporting the enhancement. The court concluded that the denial was
both “clearly intentional” and that there was “no chance that [LeDonne] simply forgot
No. 18‐2729                                                                         Page 3

he had a criminal history” because LeDonne had “spent years in a federal prison” for
his previous conviction. The denial also was material, because LeDonne’s history
influenced the court’s decision about whether he would be released on bond.
        The enhancement increased LeDonne’s offense level from 31 to 33. This offense
level, combined with a criminal history category of III, bumped up the Guidelines range
to 168–210 months’ imprisonment—slightly higher than the 151–188‐month range
calculated in the PSR. The court sentenced LeDonne to 168 months’ imprisonment
followed by one year of supervised release. In doing so, it stated that its evaluation of
the 18 U.S.C. § 3553(a) factors—including the scope and duration of the fraud scheme,
LeDonne’s history of fraudulent behavior, and the emotional impact on the victims—
would lead to the “same sentence even if [the Guidelines] range were different.”
       On appeal, LeDonne challenges the district court’s decision to impose the
enhancement for obstruction of justice. He contends, first, that the enhancement was
inappropriate because his initial denial of his criminal history was immaterial to the
outcome of his case. As he notes, the enhancement applies only when a defendant
provides “materially false information to a probation officer in respect to a presentence
or other investigation for the court.” U.S.S.G. § 3C1.1 cmt. n.4(H) (emphasis added).
       But denying one’s criminal record to a probation officer preparing a
recommendation for pretrial detention is “most certainly material.” United States
v. Owolabi, 69 F.3d 156, 160, 163 (7th Cir. 1995) (quoting United States v. Rogers, 45 F.3d
1141, 1143 (7th Cir. 1995) (upholding enhancement where defendant denied previous
bank‐fraud conviction)). Misrepresenting one’s criminal history to a probation officer
preparing a recommendation about pretrial detention falls “squarely” within this
guideline. United States v. Ojo, 916 F.2d 388, 390, 392–93 (7th Cir. 1990) (upholding
enhancement where defendant lied about arrest record). Here, LeDonne denied having
any criminal history—despite having multiple previous fraud convictions for which he
spent years in federal prison. And though he admitted to the fraud convictions when
pressed, he never disclosed his Arizona misdemeanor conviction for disorderly
conduct.
       Next, LeDonne argues that his denial had no effect on the probation officer’s
investigation because the officer already knew of the fraud convictions from her
pre‐interview background check. But whether LeDonne’s denial obstructed the
investigation is beside the point; the guideline requires only that he
“willfully … attempted to obstruct or impede, the administration of justice” to impose
the enhancement. U.S.S.G. § 3C1.1 (emphasis added). LeDonne may not have succeeded
in concealing his criminal history from the probation officer, but he did mislead her and
No. 18‐2729                                                                        Page 4

cause her to expend time and resources to determine his true criminal history.
See Owolabi, 69 F.3d at 163–64. It is also irrelevant that LeDonne admitted to some of his
past fraud convictions when confronted with the information. See Ojo, 916 F.2d
at 392–93 (upholding enhancement where defendant “withheld information regarding
her prior conviction until it was … brought to the attention of the court by the
government”).
        LeDonne also downplays his statements about his criminal history as “likely the
result of confusion, mistake, or faulty memory and not a willful attempt[] to obstruct
justice.” But an intent to obstruct justice can be “inferred from the defendant’s conduct.”
United States v. Schwanke, 694 F.3d 894, 897 (7th Cir. 2012). Here, the district court
reasonably found that LeDonne’s complete denial of his criminal history was “clearly
intentional,” given the years he spent in prison for prior fraud convictions. The court
added that there was “no chance that [LeDonne] simply forgot he had a criminal
history.” In light of the evidence, that conclusion cannot be clearly erroneous.
       For the foregoing reasons, we AFFIRM the judgment.